Title: To James Madison from William Macpherson, 24 July 1808
From: Macpherson, William
To: Madison, James



Sir,
Philadelphia July 24th. 1808.

The Young Gentleman named in the inclosed not having the honor of being known to you, has requested me to forward it, in order to obtain a Certificate of his being a Native Citizen of the United States.  As he is about to leave this Country for Sometime, and will sail in a few Days, I beg leave to request Sir, it may be forwarded as soon as convenient under cover to me.  With the greatest respect, I have the honor to be, Sir, your humble Servt.

W Macpherson

